      Case 7:21-cv-00004 Document 53 Filed on 04/07/21 in TXSD Page 1 of 4
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             April 07, 2021
                              UNITED STATES DISTRICT COURT
                                                                                          Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                              §
                                                       §
        Plaintiff,                                     §
                                                       §
VS.                                                    §
                                                       §      CIVIL ACTION NO. 7:21-cv-00004
0.221 ACRES OF LAND, more or less,                     §
In STARR COUNTY, TEXAS; MARCOS                         §
MUNIZ, JR; et al.,                                     §
                                                       §
        Defendants.

                                       SCHEDULING ORDER

        The Court now considers the “Joint Discovery/Case Management Plan Under

FRCP 26(f)” filed by the United States on behalf of all parties in the case.1

        This action was commenced on January 5, 2021 by the United States to take land to

construct and operate fencing, roads, and related structures to secure the United States/Mexico

southern international border.2 The case was originally set for an initial pretrial conference on

March 16, 2021.3 On January 20, 2021, President Joe Biden issued a proclamation directing the

applicable executive departments and agencies to “develop a plan for the redirection of funds

concerning the southern border wall” no later than March 21, 2021, and directed a pause on work

on the southern border wall while the plan was being developed.4 On the United States’ motion5




1
  Dkt. No. 52.
2
  Dkt. No. 1.
3
  Dkt. No. 4.
4
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
5
  Dkt. No. 42.


1/4
      Case 7:21-cv-00004 Document 53 Filed on 04/07/21 in TXSD Page 2 of 4




and consistent with the pause granted by the proclamation, the Court continued the parties’ initial

pretrial conference until April 13, 2021.6

        In the joint discovery/case management plan, the United States provides that it sent a

letter to all pro se Defendants on January 8, 2021, in which it informed Defendants that “[t]he

United States anticipates the discovery process in this case will take approximately six (6)

months to complete.”7 The letter further stated that if the Defendants did not respond by March

8, 2021, the United States “will assume [they] do not have a position on the joint discovery/case

management plan.”8 According to the United States, “none of the parties have expressed

opposition to the discovery timeframe put forth by the undersigned counsel.”9 The Court also

notes that, to date, no Defendant has appeared in this case.

        Because no Defendant has appeared in this case or otherwise indicated opposition to the

plan proposed by the United States, the Court enters the following schedule pursuant to Federal

Rule of Civil Procedure 16(b). The initial pretrial conference previously scheduled for April 13th

is CANCELLED. The following actions shall be completed by the dates indicated:

             PRETRIAL EVENTS                                             DEADLINES
Deadline to file all documentation adding,
substituting, disclaiming, or dismissing
interested parties.10
N.B.11: If necessary, the United States may            July 7, 2021
also file amended condemnation documents
or an amended schedule of interested parties.


Deadline for all parties to designate expert           August 6, 2021

6
  Dkt. No. 45.
7
  Dkt. No. 52 at 1, ¶ 1.
8
  Id.
9
  Id.
10
   See FED. R. CIV. P. 71.1(c), (i).
11
   See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).


2/4
       Case 7:21-cv-00004 Document 53 Filed on 04/07/21 in TXSD Page 3 of 4




witnesses and provide expert reports in
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                            September 3, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline. Counsel may by
agreement continue conducting discovery
beyond the deadline, but no extension will be               October 8, 2021
granted because of information acquired in
post-deadline discovery.12

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                 October 19, 2021
compensation.
N.B.13: Parties may request a jury trial or a
special commission14 or consent to a bench
trial. There is no right to jury trial.15

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary                  November 18, 2021
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.16


12
   See FED. R. CIV. P. 29(b). The parties have Court approval to stipulate to discovery extensions with the indicated
limitation. The parties may not modify deadlines to accomplish Court filings without Court approval. Discovery is
generally not filed. See LR5.4, LR26.1.
13
   See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
14
   FED. R. CIV. P. 71.1(h).
15
   Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).
16
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).


3/4
       Case 7:21-cv-00004 Document 53 Filed on 04/07/21 in TXSD Page 4 of 4




Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                          December 17, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  February 15, 2022
proposed findings of fact & conclusions of
law).17

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                          March 21, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier schedule, is binding on all parties, and shall not be

modified except by leave of Court upon showing of good cause.18 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 7th day of April 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




17
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
18
   See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


4/4
